Citation Nr: 1102551	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-11 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from March 1966 to March 
1969.  The appellant is the Veteran's spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which found that the appellant was not eligible for 
educational assistance benefits under the DEA program.  

The appellant testified before the undersigned Veterans Law Judge 
by videoconference in December 2010. 


FINDINGS OF FACT

1.  By way of a December 1992 rating decision, the RO awarded the 
Veteran a 100 percent disability rating for his service-connected 
posttraumatic stress disorder (PTSD) effective August 15, 1985. 

2.  A notice letter, dated March 28, 1994, informed the Veteran 
of a March 1994 rating decision wherein the RO awarded DEA 
benefits under Chapter 35, Title 38 of the United States Code; 
the delimiting date was March 28, 2004, ten years later.

3.  The appellant is the Veteran's spouse and they were married 
on December [redacted], 2005; after the date of expiration of Chapter 35 
benefits. 
CONCLUSION OF LAW

The criteria have not been met for a delimiting date beyond March 
28, 2004, for educational assistance benefits pursuant to Chapter 
35, Title 38, of the United States Code. 38 U.S.C.A. §§ 3501, 
3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3040, 21.3041, 
21.3043, 21.3300 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  For educational assistance claims, the regulations 
delineating the specific notification and assistance requirements 
are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  In this case, 
however, the essential facts are not in dispute; the case rests 
on the interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect matters on 
appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 
(2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was 
not required where evidence could not establish entitlement to 
the benefit claimed).  There is no possibility that any 
additional notice or development would aid the appellant in 
substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any deficiency of notice or of the 
duty to assist constitutes merely harmless error.



II.	Analysis

Dependents' Educational Assistance (DEA), under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse and children, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501, 
3510, 3512 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.3020, 
21.3021 (2010).

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the spouse of a Veteran who has 
a total disability permanent in nature resulting from a service-
connected disability. 38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 
21.3021(a)(3)(i).

Under 38 U.S.C.A. § 3512(b)(1)(A), eligibility for such benefits 
extends 10 years from the date (as determined by the Secretary of 
Veterans Affairs) that the person becomes an eligible person 
within the meaning of 38 U.S.C.A. § 3501(a)(1).  Under the rule 
regarding the payment of educational assistance benefits under 38 
U.S.C. Chapter 35 for a Veteran's spouse, the beginning date of 
eligibility for a spouse of a Veteran with a permanent and total 
disability evaluation effective after November 30, 1968 is the 
effective date of the Veteran's total and permanent rating or the 
date of notification, whichever is more advantageous to the 
spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).

A notice letter, dated March 28, 1994, informed the Veteran of a 
March 1994 rating decision wherein the RO awarded DEA benefits 
under Chapter 35, Title 38 of the United States Code, because the 
Veteran was evaluated as 100 percent disabling since 1985, and 
the evidence indicated that his condition was considered 
permanent and not likely to improve.  The Veteran's 10 year 
period of eligibility for education benefits under Chapter 35 
began March 28, 1994 and ended March 28, 2004. 

The evidence of record shows that the appellant is the spouse of 
a Veteran with a permanent and total disability evaluation; they 
were married on December [redacted], 2005, after the delimiting date had 
expired.

The appellant asserts her theory that she is entitled to the 
education benefits since they were not married at the time that 
the benefits expired and she should receive an exception to the 
10 year limitation rule.   

The law states that a dependant had 10 years of eligibility from 
either the date of the Veteran's total and permanent rating or 
the date of notification,  whichever is more advantageous to the 
dependant.  The 10 year delimiting period may be extended if the 
eligible spouse or surviving spouse does the following: (1) 
applies for the extension within the appropriate time limit; (2) 
"was prevented from initiating or completing the chosen program 
of education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from . . . willful misconduct;" (3) provides VA with any 
requested evidence tending to show that he/she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from the willful misconduct 
of the eligible spouse; and (4) is otherwise eligible for payment 
of educational assistance for the training pursuant to Chapter 
35.  38 U.S.C.A. § 3512 (b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An 
eligible spouse's extended period of eligibility shall be for the 
length of time that the individual was prevented from initiating 
or completing her chosen program of education.  38 C.F.R. § 
21.3047(c).  Also, it must be clearly established by medical 
evidence that such program of education was medically infeasible.  
38 C.F.R. § 21.3047(a)(2)(i).

The Board finds that the appellant does not meet any of the above 
exceptions for an extension of the 10 year delimiting period.  In 
addition, the Board finds that there is no exception under the 
law for those who were not married at the time that eligibility 
began (or, in this case, ended).  Essentially, the Board has no 
legal authority to award the appellant entitlement to Chapter 35 
educational benefits after the delimiting date has passed.

The Board has considered the judicial holding in Ozer v. 
Principi, 14 Vet. App. 257 (2001), as it may apply to the 
appellant's claim as to extending the delimiting date. In that 
case, the issue revolved around 38 U.S.C.A. § 3512(b)(1), which 
addresses when the 10-year delimiting period will expire.  There 
are three dates beyond which educational assistance may not be 
provided.  38 U.S.C.A. § 3512(b)(1).

The Ozer decision essentially granted Chapter 35 eligible spouses 
an unlimited delimiting period for benefits, due to the technical 
problems in the language of Chapter 35.  The Court rendered the 
Ozer decision on February 6, 2001. However, subsequently, the 
United States Congress has changed the law under 38 U.S.C.A. § 
3512.  See Public Law No 107- 103, § 108, 115 Stat. 985 (Dec. 27, 
2001).  This change in the law addresses the eligibility of a 
spouse or surviving spouse for educational assistance under 
Chapter 35 of Title 38, United States Code, who files a claim 
after December 27, 2001.

In effect, the applicable provisions of Public Law 107-103 
invalidated the Ozer decision, at least as to claims brought 
after that date.

The applicable provisions of Public Law 107-103, codified under 
38 U.S.C.A. § 3512, in effect provide that for all eligibility 
decisions which are made on or after December 27, 2001, spouses 
are entitled to a 10-year delimiting period, in which they may, 
upon first becoming eligible, use Chapter 35 benefits.  The 
delimiting date is determined as if the Ozer decision never 
existed.  While the law included a special "saving" provision for 
those spouses granted Chapter 35 benefits pursuant to an 
unlimited delimiting period provided under Ozer, the appellant 
does not fall under this finite category.  See e.g. VA Pamphlet 
22-72-3, Revised, p.5, March 2003.  In some cases, including this 
one, the delimiting period has already run and the individual is 
no longer eligible for benefits.  As such, the provisions of Ozer 
are not applicable.

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 35 
are clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
appellant eligibility for DEA benefits under Chapter 35.  
Therefore, the Board must find that the appellant is simply not 
eligible to receive educational assistance benefits under Chapter 
35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where the law, rather than the facts, is dispositive, 
the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter.  Moreover, 
the Board does not doubt the sincerity of the appellant's 
contentions.  That being said, the Board is bound by the laws and 
regulations governing the payment of benefits, which, in this 
case, do not support the award of benefits.   

						
ORDER

An extension of the delimiting date for Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, of the 
United States Code, beyond March 28, 2004, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


